      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 1 of 19 - Page ID # 1




     IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA


 CODY GOLDTOOTH,                                            8:20-CV-00113

               Plaintiff,

 v.

 THE WESTERN SUGAR
 COOPERATIVE,
                                                   COMPLAINT AND JURY DEMAND
               Defendant,

 v.

 DSI MECHANICAL, LLC and ZURICH
 AMERICAN INSURANCE COMPANY,

               Third-Party Defendants.


                                    INTRODUCTION

        This case has been brought because Cody Goldtooth (Goldtooth) suffered

catastrophic injuries on August 3, 2016, as a result of the negligence of the Defendant,

The Western Sugar Cooperative (Western) at its facility located at 2100 East Overland,

Scottsbluff, Nebraska 69361. Goldtooth seeks compensation for the damages caused to

him. DSI Mechanical, LLC (DSI) was Goldtooth’s employer and through its insurer,

Zurich American Insurance Company, (Zurich) has paid $1,604,806.04 in workers’

compensation benefits to Goldtooth and his healthcare providers.

                                      THE PARTIES

1.      Goldtooth is a citizen of Page, Arizona.
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 2 of 19 - Page ID # 2




2.      Western is incorporated in Colorado, has its principal place of business in

        Denver, Colorado, and operates facilities in Montana, Wyoming, Colorado, and

        Nebraska.

3.      Western owns and operates a manufacturing facility at 2100 East Overland

        Drive, Scottsbluff, Nebraska.

4.      Western is a citizen of Colorado for the purpose of determining diversity

        jurisdiction.

5.      At all relevant times, DSI was incorporated in South Dakota and had its principal

        place of business in Sioux Falls, South Dakota.

6.      DSI is no longer in business.

7.      DSI is a citizen of South Dakota for the purpose of determining diversity

        jurisdiction.

8.      At all relevant times, DSI carried workers’ compensation insurance coverage

        with Zurich. Zurich is incorporated in Illinois and administered the claim from

        Illinois.

9.      Zurich is a citizen of Illinois for the purpose of determining diversity jurisdiction.

                                        JURISDICTION

10.     This court has personal jurisdiction over Western because Western maintains a

        manufacturing facility, terminals, and receiving stations in Nebraska.

11.     This court has personal jurisdiction over DSI and Zurich because DSI and Zurich

        were doing business in Nebraska.




                                              2
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 3 of 19 - Page ID # 3




12.     This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.A.

        §1332.

13.     Diversity of citizenship is present between the parties.

14.     The amount in controversy is substantially in excess of seventy-five thousand

        dollars, exclusive of interest and costs.

15.     This Court has subject matter jurisdiction over this action.

16.     This Court has personal jurisdiction over the parties.

                                           VENUE

17.     Venue is proper in this Court pursuant to 28 U.S.C.A. §1391 because a substantial

        part of the events and omissions giving rise to the claim occurred in the District

        of Nebraska.

                                            FACTS

18.     Western is in the business of processing sugar beets into sugar and selling the

        sugar for profit.

19.     Western is registered to do business in Nebraska.

20.     Western owns and operates a sugar beet processing facility at 2100 East Overland

        Drive, Scottsbluff, Nebraska.

21.     In 2015 and 2016, Western undertook an expansion project at its processing

        facility at 2100 East Overland Drive, Scottsbluff, Nebraska.

22.     Western owned the premises at 2100 East Overland Drive, Scottsbluff, Nebraska

        during the expansion project.




                                               3
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 4 of 19 - Page ID # 4




23.     Western retained possession of the premises at 2100 East Overland Drive,

        Scottsbluff, Nebraska, during the expansion project.

24.     Western retained control of all aspects of the premises at 2100 East Overland

        Drive, Scottsbluff, Nebraska, during the expansion project.

25.     Western had supervisor personnel and safety personnel on the jobsite at 2100

        East Overland Drive, Scottsbluff, Nebraska during the expansion project.

26.     During the expansion project, Western employed several safety personnel,

        including Andrew Johnson, David Devore, and John Salway, all of whom were

        involved in the expansion project.

27.     Western had access to all areas of the premises during the expansion project.

28.     Western acted as its own general contractor for this expansion project.

29.     Western contracted with Paul Reed Construction to perform demolition work in

        the “main plant building.”

30.     Paul Reed Construction’s scope of work in its contract with Western included

        demolishing and removing material on the second level of the “main plant

        building.”

31.     The only feasible way for Paul Reed Construction to remove demolished

        material from the second level of the “main plant building” was to cut a hole in

        the floor of the second level.

32.     Paul Reed Construction sought permission from Western to cut the hole.

33.     Paul Reed Construction intended to seal the hole once they were done using it.




                                             4
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 5 of 19 - Page ID # 5




34.     Western, through its employee, Charles Gibbs, approved Paul Reed

        Construction’s request to cut a hole in the floor of the second level of the “main

        plant building.”

35.     Paul Reed Construction cut a hole approximately three feet by six feet in the floor

        of the second level of the “main plant building.”

36.     On or about May 1, 2016, three days after cutting the hole, Paul Reed

        Construction informed Western, through its employee, Charles Gibbs, that they

        were done using the hole.

37.     On or about May 3, 2016, Paul Reed Construction asked Western for permission

        to seal the hole with concrete.

38.     Western directed Paul Reed Construction to leave the hole unsealed.

39.     Paul Reed Construction complied with Western’s request and did not seal the

        hole.

40.     On or about May 3, 2016, Paul Reed Construction turned control of the second

        level of the “main plant building” over to Western.

41.     Western contracted with DSI to install new processing equipment in the “main

        plant building” as part of the expansion project.

42.     Western controlled all aspects of the expansion project including the safety and

        condition of the premises.

43.     On August 3, 2016, Goldtooth was employed by DSI as an ironworker.

44.     On August 3, 2016, Goldtooth was twenty-eight years old.




                                              5
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 6 of 19 - Page ID # 6




45.     On August 3, 2016, Goldtooth had been working on Western’s premises located

        at 2100 East Overland Drive, Scottsbluff, Nebraska, for approximately one weeks.

46.     On August 3, 2016, Goldtooth was a lawful entrant on Western’s premises

        located at 2100 East Overland Drive, Scottsbluff, Nebraska.

47.     On August 3, 2016, Goldtooth and DSI were working on the third level of the

        “main plant building.”

48.     On August 3, 2016, Goldtooth and DSI were not and had not been working on

        the second level of the “main plant building.”

49.     On August 3, 2016, at approximately 9:00a.m. Goldtooth’s supervisor instructed

        him to find a piece of plywood to protect some of the machinery DSI was

        installing from welding sparks.

50.     Goldtooth went to the second level of the “main plant building” in search of a

        piece of plywood.

51.     Goldtooth approached the hole that was covered with a piece of plywood, lifted

        the plywood, and fell through the hole eighteen feet onto the ground below.

52.     Goldtooth was unaware of the hole underneath the plywood and did not know

        of the risk or danger the hole posed.

53.     On August 3, 2016, as a result of his fall at Western’s facility, Goldtooth sustained

        catastrophic injuries including facial fractures, traumatic subarachnoid

        hemorrhage, and a traumatic brain injury.

54.     On August 3, 2016, as a result of his fall at Western’s facility, physicians removed

        part of the left frontal lobe of Goldtooth’s brain.

                                                6
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 7 of 19 - Page ID # 7




55.     As a direct and proximate cause and result of Western’s acts and omissions as

        alleged, Goldtooth suffered catastrophic injuries for which Western is

        responsible.

56.     Western was fined by the Occupational Safety & Health Administration for its

        violation of 29 CFR 1926.502(1)(3).

               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

57.     This Complaint is brought against all of Western’s employees and agents

        involved in this incident, including managerial agents, safety personnel, and

        supervisors.

58.     Western is a corporation that can only act through its employees, officers, and

        agents. As the employer of those who set policy and play an active or passive

        role in hiring, training, or supervising employees, Defendant is responsible for its

        tortious acts and/or omissions in negligently failing to properly hire, train, and

        supervise its employees, officers, and agents.

59.     Defendant is liable for the acts and omissions of its officers, directors, employees,

        agents, managerial agents, safety personnel, and supervisors who set policy and

        procedures, authorize the doing and manner of the acts in question, and who

        ratified or approved the actions which were the direct and proximate cause of

        Plaintiff’s injuries and damages.

60.     On August 3, 2016, Western was subject to 29 U.S.C.A. 654.

61.     29 U.S.C.A. 654 states “Each employer (1) shall furnish to each of his employees

        employment and a place of employment which are free from recognized hazards

                                              7
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 8 of 19 - Page ID # 8




        that are causing or are likely to cause death or serious physical harm to his

        employees; (2) shall comply with the occupational safety and health standards

        promulgated under this chapter.”

62.     The purpose of 29 U.S.C.A. 654 was to protect all employees, including

        employees of independent contractors, from injury as a result of recognized

        hazards.

63.     Goldtooth was in the class of persons 29 U.S.C.A. 654 was designed to protect.

64.     Western violated 29 U.S.C.A. 654 by failing to provide a workplace that was free

        from recognized hazards likely to cause death of serious physical harm.

65.     On August 3, 2016, Western was subject to 29 CFR 1926.502(i)(3).

66.     29 CFR 1926.502(i)(3) states “All covers shall be secured when installed so as to

        prevent accidental displacement by the wind, equipment, or employees.”

67.     On August 3, 2016, the plywood covering the hole on the second floor of the

        “main plant building” was not secured.

68.     On August 3, 2016, Western was subject to 29 CFR 1926.502(i)(4).

69.     29 CFR 1926.502(i)(4) states “All covers shall be color coded or they shall be

        marked with the word HOLE or COVER to provide warning of the hazard.”

70.     On August 3, 2016, the plywood covering the hole was not color coded.

71.     On August 3, 2016, the plywood covering the hole was not marked with the

        word HOLE or COVER.

72.     The purpose of 29 CFR 1926.502(i)(3) and 29 CFR 1926.502(i)(4) is to protect

        employees who may encounter holes.

                                              8
      8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 9 of 19 - Page ID # 9




73.     Goldtooth was in the class of persons 29 CFR 1926.502(i)(3) and 29 CFR

        1926.502(i)(4) were designed to protect.

74.     Western violated 29 CFR 1926.502(i)(3) and 29 CFR 1926.502(i)(4) by failing to

        secure the plywood so that it could not be moved and failing to mark the

        plywood with the word HOLE or COVER.

75.     On August 3, 2016, Western possessed, occupied, and controlled the land

        situated at 2100 East Overland, Scottsbluff, Nebraska.

76.     At all relevant times, Western required all subcontractors that worked on the

        expansion project to agree to various safety requirements and conditions prior to

        entering Western’s premises.

77.     At all relevant times, Western maintained a representative at the work site to

        oversee and direct the manner in which contractors performed their work.

78.     At all relevant times, Western maintained a representative at the work site to

        oversee worksite safety.

79.     On August 3, 2016, Western owed a duty of reasonable care to all entrants on the

        property located at 2100 East Overland, Scottsbluff, Nebraska with regard to

        Western’s conduct on the land that created a risk to entrants like Goldtooth,

        artificial conditions that pose a risk to entrants like Goldtooth, and other risks

        brought about by statutory obligations to entrants like Goldtooth.

80.     Western owed Goldtooth a duty to act reasonably under the circumstances in

        light of the apparent risks.




                                              9
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 10 of 19 - Page ID # 10




81.   Western breached its duty to act reasonably under the circumstances in light of

      the apparent risks.

82.   Western is liable to Goldtooth for damages because it retained direction and

      control over the safety of the work performed by Goldtooth, Paul Reed

      Construction, and DSI.

83.   Western supervised and controlled the creation of the hole and the covering of

      the hole Goldtooth fell through.

84.   Western’s conduct lacked reasonable care because it foreseeably combined with

      and/or permitted the improper conduct of Paul Reed Construction.

85.   Goldtooth would not have suffered the injuries and harm that he did absent

      Western’s conduct.

      CAUSE OF ACTION I – LIABILITY FOR CONDITION OF THE PREMISES

86.   On August 3, 2016, Western was in possession and control of the premises

      located at 2100 East Overland, Scottsbluff, Nebraska.

87.   On August 3, 2016, Western was in possession and control of the “main plant

      building.”

88.   Western, through the actions of its agents and contractors, created the hole on the

      second floor of the “main plant building.”

89.   Western, through its control and direction of its agents and contractors, created

      the hole on the second floor of the “main plant building.”

90.   The hole on the second floor of the “main plant building” was a condition of the

      premises.

                                           10
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 11 of 19 - Page ID # 11




91.   The hole on the second floor of the “main plant building” presented a hazard

      and a dangerous condition in that lawful entrants would fail to discover the

      hazard created by the condition.

92.   Western knew, or through the exercise of reasonable care, would have

      discovered that the hole was not properly covered and marked.

93.   Western knew or should have known that an unmarked hole with an unsecured

      cover presented an unreasonable risk of harm to lawful entrants like Goldtooth.

94.   Western should have expected lawful entrants like Goldtooth would not

      discover or realize the danger created by the hole.

95.   Western should have expected lawful entrants like Goldtooth would fail to

      protect themselves against the danger created by the hole.

96.   Western failed to use reasonable care to protect lawful entrants like Goldtooth

      against the danger posed by the hole.

97.   Western’s duty to use reasonable care to protect lawful entrants like Goldtooth

      was a nondelegable duty.

98.   The hole was the proximate cause of severe damage to Goldtooth set forth more

      fully below.

                CAUSE OF ACTION II – LIABILITY FOR ACTIVITES

                          PERFORMED ON THE PREMISES

99.   On August 3, 2016, Western was in possession and control of the premises

      located at 2100 East Overland, Scottsbluff, Nebraska.




                                           11
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 12 of 19 - Page ID # 12




100.   On August 3, 2016, Western was in possession and control of the “main plant

       building.”

101.   Western, in supervising and carrying on the expansion project, failed to use

       reasonable care for the safety of lawful entrants like Goldtooth.

102.   Western should have expected that lawful entrants like Goldtooth would not

       discover the danger posed by the hole.

103.   Western should have expected that lawful entrants like Goldtooth would not

       realize the danger posed by the hole.

104.   Western should have expected that lawful entrants like Goldtooth would fail to

       protect themselves from the danger posed by the hole.

105.   Western’s duty to use reasonable care in supervising and carrying on the

       expansion project was a nondelegable duty.

106.   Western’s failure to use reasonable care was the proximate cause of severe

       damage to Goldtooth set forth more fully below.

                    CAUSE OF ACTION III – LIABILITY FOR ACTS OF

                         THIRD PERSONS ON THE PREMISES

107.   On August 3, 2016, Western was in possession and control of the premises

       located at 2100 East Overland, Scottsbluff, Nebraska.

108.   On August 3, 2016, Western was in possession and control of the “main plant

       building.”

109.   Western knew, or by the exercise or reasonable care, could have discovered that

       a third person was engaging in a negligent act.

                                            12
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 13 of 19 - Page ID # 13




110.   Western failed to use reasonable care to protect lawful entrants like Goldtooth

       from the danger created by the acts of a third person.

111.   Western’s duty to exercise reasonable care was a nondelegable duty.

112.   That Western’s failure to discover the act or to protect the lawful entrant was a

       proximate cause of severe damage to Goldtooth set forth more fully below.

             CAUSE OF ACTION IV – NEGLIGENT FAILURE TO WARN

113.   Western’s conduct created a risk of harm to lawful entrants.

114.   Western had a duty to use reasonable care for the protection of lawful entrants

       onto its premises.

115.   The use of reasonable care required Western to warn lawful entrants of the

       danger posed by the hole on the second level of the “main plant building.”

116.   Western failed to exercise reasonable care by failing to warn of the danger the

       hole created.

117.   Western knew or had reason to know that the hole posed a risk to those

       encountering it.

118.   Western knew or had reason to know that those encountering the hole would be

       unaware of the risk the hole created.

119.   Western knew or should have known that a warning about the hole or a secured

       cover over the hole would be effective in reducing the risk of harm the hole

       created.

120.   Western failed to adequately secure the cover of the hole.

121.   Western failed to place effective signs warning of the hole.

                                            13
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 14 of 19 - Page ID # 14




122.   Western failed to place effective barricades, fences, or guardrails.

123.   Western’s failure to warn lawful entrants including Goldtooth was the proximate

       cause of severe damage to Goldtooth set forth more fully below.

       CAUSE OF ACTION V – NEGLIGENCE BASED ON AFFIRMATIVE DUTY

124.   On August 3, 2016, Western was subject to 29 U.S.C.A. 654.

125.   On August 3, 2016, Western was subject to 29 CFR 1926.502(i)(3) and 29 CFR

       1926.502(i)(4).

126.   These statutes required Western to act for the protection of lawful entrants

       including Goldtooth.

127.   These statutes create an affirmative duty for Western to act.

128.   The duty created by these statutes was a nondelegable duty.

129.   Western failed to act as required by these statutes.

130.   Western’s failure to act was the proximate cause of severe damage to Goldtooth

       set forth more fully below.

                CAUSE OF ACTION VI – NEGLIGENT PERFORMANCE

131.   Western hired Paul Reed Construction to perform certain demolition work.

132.   In the course of performing that work, Western allowed Paul Reed Construction

       to cut a hole in the second floor of the “main plant building.”

133.   Western further directed Paul Reed Construction to leave the hole open.

134.   The presence of the hole created a risk of physical harm.

135.   Western was under an affirmative duty to provide a safe workplace, secure the

       cover of the hole, and to mark the hole.

                                             14
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 15 of 19 - Page ID # 15




136.    Western hired Paul Reed Construction to cut the hole and contractually required

        Paul Reed Construction to follow all applicable laws and regulations.

137.    Western then directed Paul Reed Construction to leave the hole open and did not

        confirm that Paul Reed Construction had safely and adequately covered and

        marked the hole.

138.    The failure to provide a safe workplace, secure the cover of the hole, and to

        properly mark the hole was the proximate cause of severe damage to Goldtooth

        set forth more fully below.

       CAUSE OF ACTION VII – NEGLIGENT EXERCISE OF RETAINED CONTROL

139.    Western was the general contractor on the expansion project at 2100 East

        Overland, Scottsbluff, Nebraska.

140.    Western hired and entrusted Paul Reed Construction with performance of

        certain portions of the expansion project.

141.    Western authorized Paul Reed Construction to cut the hole.

142.    Western directed Paul Reed Construction to leave the hole open.

143.    Western did not use reasonable care in exercising their retained control over Paul

        Reed Construction.

144.    Western retained control over the work performed by Paul Reed Construction.

145.    Western supervised the work performed by Paul Reed Construction.

146.    Western directed the work performed by Paul Reed Construction with regard to

        the hole.




                                             15
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 16 of 19 - Page ID # 16




147.   Western had actual knowledge of the danger which ultimately caused

       Goldtooth’s injuries.

148.   Western had constructive knowledge of the danger which ultimately caused

       Goldtooth’s injuries.

149.   Western had the opportunity to prevent Goldtooth’s injuries.

150.   Western’s failure to use reasonable care was the proximate cause of severe

       damage to Goldtooth set forth more fully below.

                  CAUSE OF ACTION VIII – VICARIOUS LIABILITY

151.   Western was the possessor of the property located at 2100 East Overland,

       Scottsbluff, Nebraska.

152.   Western hired and entrusted Paul Reed Construction with performance of

       certain portions of the expansion project.

153.   Regardless of Western’s contractual relationship with Paul Reed Construction,

       Western owed Goldtooth a duty of reasonable care with regard to conduct and

       artificial conditions on the property that posed risks to lawful entrants.

154.   Regardless of Western’s contractual relationship with Paul Reed Construction,

       Western was required to comply with all applicable statutes and regulations and

       take specific precautions for the safety of lawful entrants such as Goldtooth.

155.   Goldtooth’s injuries occurred while Western retained possession of the premises

       or after Western had resumed possession upon Paul Reed Construction’s

       completion of their work.




                                            16
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 17 of 19 - Page ID # 17




156.   Western failed to use reasonable care in its exercise of control over Paul Reed

       Construction.

157.   Western’s failures and breach of its duty was the proximate cause of severe

       damage to Goldtooth set forth more fully below.

                                       DAMAGES

158.   As a result of Western’s actions, Goldtooth has suffered a severe traumatic brain

       injury.

159.   As a result of Western’s actions, Goldtooth has incurred medical costs and will

       incur future medical costs. Goldtooth is entitled to the reasonable value of the

       same.

160.   As a result of Western’s actions, Goldtooth has lost past wages. Goldtooth is

       entitled to payment of the same.

161.   As a result of Western’s actions, Goldtooth has a total loss of future earning

       capacity. Goldtooth is entitled to the value of the same.

162.   As a result of Western’s actions, Goldtooth has experienced past physical pain

       and is reasonably certain to experience future physical pain. Goldtooth is entitled

       to compensation for the reasonable value of the same.

163.   As a result of Western’s actions, Goldtooth has experienced past mental suffering

       and is reasonably certain to experience future mental suffering. Goldtooth is

       entitled to compensation for the reasonable value of the same.




                                            17
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 18 of 19 - Page ID # 18




164.   As a result of Western’s actions, Goldtooth has experienced past inconvenience

       and is reasonably certain to experience future inconvenience. Goldtooth is

       entitled to compensation for the reasonable value of the same.

165.   As a result of Western’s actions, Goldtooth has experienced past loss of society

       and companionship and is reasonably certain to experience future loss of society

       and companionship. Goldtooth is entitled to compensation for the reasonable

       value of the same.

166.   As a result of Western’s actions, Goldtooth has experienced past injury to his

       reputation and is reasonably certain to experience future injury to his reputation.

       Goldtooth is entitled to compensation for the reasonable value of the same.

167.   As a result of Western’s actions, Goldtooth has experienced past humiliation and

       is reasonably certain to experience future humiliation. Goldtooth is entitled to

       compensation for the reasonable value of the same.

168.   As a result of Western’s actions, Goldtooth has experienced past loss of

       enjoyment of life and is reasonably certain to experience future loss of enjoyment

       of life. Goldtooth is entitled to compensation for the reasonable value of the

       same.

169.   Goldtooth requests this Court hold a hearing and determine what economic and

       non-economic damages will compensate Goldtooth for the various types of

       damage he has sustained.

170.   Goldtooth demands Western pay him $20,000,000.00 in economic and non-

       economic damages.

                                            18
  8:20-cv-00113-RFR-MDN Doc # 1 Filed: 03/25/20 Page 19 of 19 - Page ID # 19




                   DSI’S AND ZURICH’S SUBROGATION INTEREST

171.   Zurich, on behalf of its insured, DSI, has paid $1,604,806.04 in workers’

       compensation benefits pursuant to the Nebraska Workers’ Compensation Act.

172.   Zurich and DSI have a subrogation interest pursuant to Neb. Rev. Stat. 48-118, et

       seq.

173.   Any recovery made from Goldtooth should be equitably distributed pursuant to

       Neb. Rev. Stat. 48-118, et seq.

                                 JURY TRIAL DEMAND

174.   Goldtooth requests this matter be tried to a jury.

   DATED: March 25, 2020


                                                 CODY GOLDTOOTH, Plaintiff




                                          By:    ___________________________
                                                 Justin High #23354
                                                 High & Younes
                                                 6919 Dodge Street
                                                 Omaha, Nebraska 68132
                                                 Ph:    402-933-3345
                                                 Fax: 402-933-3020
                                                 Email: justin@hyattorneys.com
                                                 Attorneys for Plaintiff




                                            19
